Name: Council Regulation (EC) NoÃ 115/2006 of 23 January 2006 on the conclusion of the Protocol setting out, for the period from 18 January 2005 to 17 January 2011 , the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Africa;  information technology and data processing
 Date Published: nan

 25.1.2006 EN Official Journal of the European Union L 21/1 COUNCIL REGULATION (EC) No 115/2006 of 23 January 2006 on the conclusion of the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Under the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (2), the two parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol thereto. (2) As a result of those negotiations, a new Protocol defining for the period 18 January 2005 to 17 January 2011 the fishing opportunities and the financial contribution provided for in that Agreement was initialled on 23 September 2004. (3) It is in the Community's interest to approve that Protocol. (4) The scale for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (3). Article 2 The fishing opportunities provided for in the Protocol shall be allocated among the Member States as follows:  : tuna seiners : Spain : 22 vessels France : 17 vessels Italy : 1 vessel  : surface longliners : Spain : 2 vessels France : 5 vessels Portugal : 5 vessels If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 Member States whose vessels fish under the Protocol are obliged to notify the Commission of the quantities of each stock taken in the Seychelles fishing zone in accordance with the arrangements laid down in Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third-country waters and on the high seas (4). Article 4 The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) Opinion of 15 December 2005 (not yet published in the Official Journal). (2) OJ L 119, 7.5.1987, p. 26. (3) OJ L 348, 30.12.2005, p. 4. (4) OJ L 73, 15.3.2001, p. 8.